Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's arguments filed 8/11/21 have been fully considered but they are not persuasive. All arguments have been addressed in the body of the amended rejections. Claims 1-11, 13-15, 17, 19-29 are pending.
Applicant argues Amis discloses a stress sensing and biometric identification device, determining dangerous areas based on historical crime data, sending an alarm based on stress sensor but does not disclose determining the area is dangerous based on the stress sensors or the biometric device.
In response, claim 1 specifies “determine a reputation for the location, wherein the reputation is based at least in part on a combination of the user profile, intent, and context”, and does not specify determining the area is dangerous based on the stress sensors or the biometric device.
Amis discloses determine a reputation for the location, wherein the reputation is based at least in part on a combination of the user profile (reads on any data pertaining to a user, e.g., name, profile, demographic data), intent (reads on , and context (reads on crime data; “when the user enters a known dangerous area, based on, for example, historical crime data, or recent emergency situations encountered by other users on the security network, the GPS tracking feature is automatically turned on”, 0067; “signaling can be activated by sensors specifically tuned to recognize extreme stress consistent with a physiological or chemical reaction to a situation, 0048).

In re pg. 12 the applicant argues the references cannot be combined.
In response to Applicant's argument that there is no suggestion to combine the references, the Examiner recognizes that references cannot be arbitrarily combined and that there must be some reason why one skilled in the art would be motivated to make the proposed combination of references.  In re Nomiya, 184 USPQ 607 (CCPA 1975).  However, there is no requirement that a motivation to make the modification be expressly articulated.  The test for combining references is not what individual references themselves suggest but rather what the combination of disclosures taken as a whole would suggest to one of ordinary skill in the art.  In re Keller, 648 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Sernaker, 702 F.2d 989, 217 USPQ 1 (Fed. Cir.  1983); In re McLaughlin, 170 USPQ 209 (CCPA 1971).  In re Bozek, 163 USPQ 545 (CCPA 1969).

Amis discloses knowing is an area is good or bad, safe or not and essentially labeling areas without referring to labels as reputations.
Son uses the term reputation when referring to an area.
It is obvious for Amis to refer to areas as having reputations based on historical crime data

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 19-20, 23-24, 26, 24 are rejected under 35 U.S.C. 103 as being unpatentable over Amis (US 2014/0118140) in view of Son (US 2001/0004600).
Amis discloses:
1, 19, 24. A mobile device comprising: 
a position locator (reads on GPS data, throughout disclosure, e.g., 0061-0062, 0067; “Security volunteers can view their location and the location of the victim on a map on their mobile devices, as well as communicate with a victim's device, the central monitoring center, and other security volunteers who are responding to the scene”, abstract); 
a biometric sensor that receives an input (reads on varies sensor data collected “signaling can be activated by sensors specifically tuned to recognize extreme stress consistent with a physiological or chemical reaction to a situation, or to recognize a medical crisis, such as, for example, low blood sugar, heart arrhythmias, los oxygen saturation, or no pulse. This embodiment requires the device 102 to be equipped with the appropriate body sensors to be coupled to the user”, 0048; “In one embodiment, the biometric identification device can be integrated into the panic button 204 or voice recognition system. Such biometric sensing devices can include, but are not limited to, finger print detection, voice recognition, retinal scanning (e.g., via the camera lens), blood or saliva analysis, facial feature analysis, vein analysis, and other suitable automated methods of recognizing a person. It will be appreciated by those of skill in the art that many more biometric identification methods which are not discussed herein are nonetheless fully within the scope and spirit of the present biometric identification to ensure that the offender has the device on their person. In another embodiment, a blind date or new business acquaintance may be asked to provide biometric information or personal information”, 0056);
a user data engine (reads on unit 102; “user” reads on any humans that use the systems, e.g., volunteers, abstract; “The Spartan volunteers can include members of the public as well as first responders (on or off duty), and other members of the law enforcement and security communities”, 0076; “young child, a mentally incompetent or medically incapacitated person, someone lost in the woods, the victim of an abduction or kidnapping or any individual that is in the middle of a violent crime”, 0006 or people jogging or on a dating website) and their “engine” reads on any computer, e.g., “receiving at a server, a distress signal including a location data, from a first mobile device; identifying, by the server, a safety volunteer having a location within a predetermined vicinity of the location data”, 0020; “A personal safety device 102 in one embodiment can be hand-held and/or wearable with a form factor similar to that of a portable electronic device such as (but not limited to) a cellular”, 0044; “the personal safety device 102 is an off-the-shelf smart phone or device, such as an iPhone, iPod, iPad, Blackberry, ; and a “reputation” (Amis only discloses reputation as a label e.g., dangerous, unsafe, safe, good, bad etc. “potentially hazardous or unknown area,”, 0061; 
“GPS marking can alert the remote monitoring center 108 that the user is entering a potentially dangerous location, and the remote monitoring center 108 can respond accordingly by providing enhanced monitoring to the user 100”, 0062, 0067) engine client (processor in computer or mobile, 102, 122, Figs. 1-2, 0033-0035; or see 306, Fig. 5) configured to: 
receive a location from the position locator (“GPS marking can alert the remote monitoring center 108 that the user is entering a potentially dangerous location, and the remote monitoring center 108 can respond accordingly by providing enhanced monitoring to the user 100”, 0062; Fig. 1); 
operate the user data engine (Fig. 1) to provide 
a user profile (profile reads on any data pertaining to a user, “the center 108 can have a complete profile of each Spartan volunteer in its database, including the volunteer's picture, next of kin, emergency contacts, work history, military service history, etc.”, 0084; “user can enter as much information as known about an individual, such as name, aliases, address, social security number, date of birth, license plate number, etc., and this information is transmitted to the center 108”, name, license plate number, and address or how she met her date, thus providing information that could be used to investigate a crime but also providing a deterrent effect”, 0103; “display demographic information about the user, such as age, sex, race, height, weight, and if the user has any medical conditions”, 0132), 
intent (reads on intent to stay safe and not have a heart attack, “recognize a medical crisis, such as, for example, low blood sugar, heart arrhythmias, los oxygen saturation, or no pulse”, 0048; 
or prevent crime, abstract; “safe places to meet”, 0005; go on a date, “if on a blind date, a user may request a regular check-in or monitoring of location relative to a planned itinerary”, 0005, 0014; provide security, abstract; go jogging “the user is planning a jogging route in an unknown area”, 0060), and 
“context data for a user” (reads on e.g., user’s varying/dynamic data, “security assessment of a user, environment, or situation. The security assessment algorithm, named the Victor Algorithm, utilizes data from the user and user device, such as location coordinates, path and speed of travel, past movement history and patterns, temperature and sounds (i.e. irregular noises) from the user's surroundings, and images and video of the user's surroundings. Furthermore, the Algorithm utilizes third-party data such as crime statistics, traffic patterns (vehicle, weather patterns, gang-activity, etc. The Algorithm also utilizes in-house data such as user routines and behaviors, vulnerability of people and assets, and data from other users of the security network collected over time. All of this information is correlated to obtain a security assessment for the user and for response”, 0040), at least one of the intent or the context data based on the input from the biometric sensor (0048, 0056),
the context data comprising dynamic factors about the user (0040), and the profile comprising relative factors about the user that are relatively static with respect to the context data from the user data engine (0084, 0103, 0132); and
determine a reputation for the location (e.g., determine if area/location is safe or dangerous), wherein the reputation is based at least in part on a combination of the user profile (user ID, volunteer, person on date or jogging), intent (e.g., trying to avoid danger or trying to control crime/danger or their intent to jog safely or stay alive), and context (“when the user enters a known dangerous area, based on, for example, historical crime data, or recent emergency situations encountered by other users on the security network, the GPS tracking feature is automatically turned on”, 0067; biometric data, 0048);
crime statistics, traffic patterns (vehicle, aircraft, and human), crime cycles, weather patterns, gang-activity, etc. The Algorithm also utilizes in-house data such as user routines and behaviors, vulnerability of people and assets, and data from other users of the security network collected over time”, 0040;
“when the user enters a known dangerous area, based on, for example, historical crime data, or recent emergency situations encountered by other users on the security network, the GPS tracking feature is automatically turned on”, 0067;
“During her date she may enter a dangerous neighborhood and the remote monitoring center will alert her to that fact”, 0103;
“using the Algorithm, can determine that the user's neighborhood has experienced multiple break-ins or increased criminal activity on a particular day”, 0148;
“the remote monitoring center 108 can provide enhanced data or information to a first responder dispatch center regarding recent crime activity in an area”, 0149;
“This information can be used by the Algorithm 601 to determine crime statistics based on time of day and year, and specific to particular areas of, for example, a town or city.”, 0156;
“These groups or hordes of people might be on constant roaming patrols and the remote monitoring center can direct them home. The group can also "swarm" an area lacking law and order or which is currently dangerous. This would mean brining dozens or hundreds of volunteers to "take back" a neighborhood.”, 0167;
clearly Amis disclose scoring the crime data of neighborhoods in a dynamic manor and the phrase home neighborhood is a relative phrase for at least the following reasons.  A person’s home can be in a large city or a sparse rural area and people have been known to move from one so called home location to another;
home neighborhood reads on e.g., home area where a user would perform daily activities e.g., “A GPS receiver or other geographic location determination device (e.g., GSM transceiver) is integrated with the personal safety device 102 and can be used to determine the location, speed and direction of travel of a personal safety device 102 user”, 0044; 
scored reads on threat/danger level, “field of determining the safety/threat level of an individual”, 0003; “an individual's safety/danger level as well as the ability to address specific threats would be beneficial”, 0005; “An intelligent system which can assess risk, provide a measureable rating”, 0005;
“The Algorithm may determine that this part of downtown is not a typical pedestrian area, based on historical foot traffic statistics. The Algorithm may also determine that this increased crime rate between the hours of midnight and 5:00 AM based on crime statistics.”, 0041; scoring based on danger or potential danger, “user enters a known dangerous area, based on, for example, historical crime data, or recent emergency situations encountered by other users on the security network”, 0067;
“relative levels of danger and safety to entire squadrons, battalions, and quadrants”, 0105;
adjusting reads on levels of safety “route guidance takes into account known or reported hazards that may exist between the Spartan volunteer and the user device 102, and can provide the Spartan volunteer with the safest, yet most efficient, route to reach the distress signal device”, 0080).
	However Amis fails to particularly call for using the term reputation.
	Son teaches the term reputation (“the user may also specify whether he or she wishes to avoid certain areas or parts of town that have a high crime rate, gang activity, drug trafficking activity, or other undesirable or dangerous reputation, or are otherwise reputed to be less desirable areas. For example, crime statistics can be received from law enforcement authorities or other sources and compiled in the database. Certain areas or neighborhoods can be identified as high -crime-rate areas, or other undesirable areas.”, 0048).
heart arrhythmias, los oxygen saturation, or no pulse”, 0048).
	2. The mobile device of claim 1, wherein the position locator comprises a global positioning system (GPS) receiver (Amis: e.g., “A GPS receiver or other geographic location determination device (e.g., GSM transceiver) is integrated with the personal safety device 102 and can be used to determine the location, speed and direction of travel of a personal safety device 102 user”, 0044).3. The mobile device of claim 1, wherein the position locator comprises an accelerometer (Amis: “various motions done by the user can activate different features of the device. Moving the device 102 in a circle slowly three times can initiate an alarm signal to the remote monitoring center 108, whereas quickly accelerometers and other motion sensors similar to those found in the hand-held controllers for the Nintendo Wii system”, 0064).4, 20. The mobile device of claim 1, wherein the reputation engine client is further configured to provide a user warning based on the reputation for the location (“the GPS marking can alert the remote monitoring center 108 that the user is entering a potentially dangerous location”, 0062; “The assistance can be, for example, in the form of deterrents, alerting first responders to go to the scene, sending security personnel to the scene, remotely monitoring the scene, remotely interacting with the scene, providing information and advice to the user, etc. and providing techniques, technology and systems to deter, avoid, mitigate, and delay perceived threats.”, 0015; During her date she may enter a dangerous neighborhood and the remote monitoring center will alert her to that fact”, 0103; “enables an individual in distress to initiate an alarm to alert appropriate personnel combined with a locating and tracking system that enables the alerted personnel to monitor the location of the individual in distress and provide varying alerts, but a supervisory member, such as an adult, would also be alerted.”, 0100; “Utilizing the Algorithm, as well as battlefield and other information, supplied from both civilian and military data sources (i.e., intelligence and satellite imagery databases), soldiers can be warned when the threat level has suddenly increased. In another embodiment, the security network can be utilized on a larger scale and can be used to provide relative levels of danger and safety to entire squadrons, battalions, and quadrants.”, 0105; “response could also be alerting law enforcement of the person's whereabouts, and advising the user to retreat to a safe place until law enforcement arrived”, 0159).
23. The one or more tangible, non-transitory computer-readable mediums of claim 19, wherein determining the reputation for the location comprises receiving the reputation from a reputation server (Amis: reads on receiving crime statistics “The military and intelligence databases can include CIA, armed services, and other covert and special forces databases that the remote military and intelligence databases are not limited to United States databases, but can also include databases of foreign governments”, 0155; “the Algorithm 601 can reside on a server or computer at the remote monitoring center, or it can be located off-site or on a virtual server. The Algorithm 601 is coupled to various data sources, such as, but not limited to, user personal safety devices, the remote monitoring center's information database, government agency databases, military and intelligence database, third-party home and office security provider systems, and law enforcement database.”, 0151).
29. (New) The mobile device of claim 1, wherein the reputation engine client is
further configured to alert a user, based on a determination that the reputation is over a threshold.
(claim does not specify which user is alerted and reads on a user that is local or remote from the area “GPS marking can alert the remote monitoring center 108 that the user is entering a potentially dangerous location, and the remote monitoring center 108 can respond accordingly by providing enhanced monitoring to the user 100”, 0062, “when the user enters a known dangerous area, based on, for example, historical crime data, or recent emergency situations encountered by other users on the neighborhood and the remote monitoring center will alert her to that fact”, 0103).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 11, 14-15, 17, 21, 25 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Amis and Son (US 2001/0004600)in view of Tian et al., (Threat-based Evaluation for Context-aware Multimedia Surveillance System, 2014, pp:1-8).
5, 21, 25. The mobile device of claim 1, wherein determining a reputation for the location comprises locally calculating a context-aware human safety reputation for the location.
Although Context awareness (CA) is the ability of a system or system component to gather information about its environment alerting first responders to go to the scene, sending security personnel to the scene, remotely monitoring the scene, remotely interacting with the scene, providing information and advice to the user, etc. and providing techniques, technology and systems to deter, avoid, mitigate, and delay perceived threats.”, 0015; “a group of children could have a security network wherein they pay attention to each other's location, perhaps when going to a football game together, and if any of the children leave the football game, not only would the children's safety levels change along with alerts, but a supervisory member, such as an adult, would also be alerted.”, 0100; “Utilizing the Algorithm, as well as battlefield and other information, supplied from both civilian and military data sources (i.e., intelligence and satellite imagery databases), soldiers can be warned when the threat level has suddenly increased, 0105).
Amis fails to particularly disclose the phrase context aware, as specified in claim 5.
context aware (abstract, section 3; “threat-based service selection method for context-aware multimedia surveillance system where a desired trade-off among privacy, security, and cost can be achieved. In semantic video analysis, privacy and surveillance are both heavily context dependent. We use pre-defined context in order to recognize activities and identify different behaviors based on contextual information from multimedia streams”, section 1, pg. 2, column 1).
It would have been obvious to combine the references at time of filing because they are in the same field of endeavor and a context-aware multimedia surveillance system with threat-based service selection method can interact with multimedia, e.g., cameras, and pre-defined context can recognize activities and identify different behaviors from multimedia streams.
11. The mobile device of claim 5, wherein calculating the context-aware reputation for the location relative to the user comprises extracting one or more incidents from the incident data, and classifying each incident according to an incident severity and a subject profile (Amis discloses monitoring and classifying incidents in a plurality of different environments, see e.g., “remotely monitoring the scene, remotely interacting with the scene, providing information and advice to the user, etc. and providing techniques, technology and systems to deter, alerts, but a supervisory member, such as an adult, would also be alerted.”, 0100; “soldiers can be warned when the threat level has suddenly increased. In another embodiment, the security network can be utilized on a larger scale and can be used to provide relative levels of danger and safety to entire squadrons, battalions, and quadrants.”, 0105; “Algorithm utilizes third-party data such as crime statistics, traffic patterns (vehicle, aircraft, and human), crime cycles, weather patterns, gang -activity, etc. The Algorithm also utilizes in-house data such as user routines and behaviors, vulnerability of people and assets, and data from other users of the security network collected over time. All of this information is correlated to obtain a security assessment for the user and for response.”, 0040; “The center 108 stores the received images, video footage, and sound recordings, which can then be retrieved by law enforcement or others during an investigation into perpetrator activity. This information can also be used by the center and/or other appropriate organizations or individuals to locate a missing person”, 0088; “the remote monitoring center 108 can provide a security assessment to the home security provider. For example, the remote monitoring center 108, using the Algorithm, can determine activity on a particular day.”, 0148).14. The mobile device of claim 5, wherein the profile comprises a profile factor (Amis: 0158) selected from the group consisting of size, height, weight, age, race,  (Amis: “user information display 404 can also display demographic information about the user, such as age, sex, race, height, weight, and if the user has any medical conditions. For example, the display 404 can indicate whether the user 100 is a diabetic, or handicapped”, “the center 108 can have a complete profile of each Spartan volunteer in its database, including the volunteer's picture”,  0084-0087) ethnicity, gender, sexual orientation, gender identity status, religious affiliation, party affiliation, distinctive markings, skin color, dignitary status, fiscal worth, and training (military service history, etc.”, 0084).15. The mobile device of claim 5, wherein the context comprises a context factor selected from the group consisting of 
mode of transportation, equipment, armament, protection, physiological condition Amis: 0048), mood, heart rate, stress indicators (Amis: “signaling can be activated by sensors specifically tuned to recognize extreme stress consistent with a physiological or chemical reaction to a situation, 0048), body temperature, job function, group size, distance from an operational base, communication capability, time of day, and weather (Amis: weather, 0048; physiological/mood, 0048, 0056; “The security assessment algorithm, named the Victor Algorithm, utilizes data from the user and user device, such as location coordinates, path and speed of travel, past movement history and patterns, temperature and sounds (i.e. irregular noises) from the user's surroundings, and images and video of the user's surroundings. Furthermore, the Algorithm utilizes third-party data such as crime statistics, traffic patterns (vehicle, aircraft, and human), crime cycles, weather patterns, gang-activity, etc. The Algorithm also utilizes in-house data such as user routines and behaviors, vulnerability of people and assets, and data from other users of the security network collected over time. All of this information is correlated to obtain a security assessment for the user and for response.”, 0040; “if the Algorithm determines that the user works in downtown and frequently leaves their office after midnight, and the user's account does not indicate any unusual activity for this time of night during the week”, 0042; “signaling can be activated by sensors specifically tuned to recognize extreme stress consistent with a physiological or chemical reaction to a situation, or to recognize a medical crisis, such as, for example, low blood sugar, heart arrhythmias, los oxygen distance from the user device 102, but also their mode of transportation.”, 0077; “user is traveling in a subway car and is attacked or approached by a perpetrator, the remote monitoring center 108 can emit an alarm”, 0146).17. The mobile device of claim 5, wherein determining the reputation for the location comprises receiving the reputation from a reputation server (Amis: reads on receiving crime statistics “The military and intelligence databases can include CIA, armed services, and other covert and special forces databases that the remote monitoring center has pre-approved access to. In addition, the military and intelligence databases are not limited to United States databases, but can also include databases of foreign governments”, 0155; “the Algorithm 601 can reside on a server or computer at the remote monitoring center, or it can be located off-site or on a virtual server. The Algorithm 601 is coupled to various data sources, such as, but not limited to, user personal safety devices, the remote monitoring center's information database, government agency databases, military and intelligence database, third-party home .

Claim Rejections - 35 USC § 103
Claim 13, 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Amis, Son, Tian in view of Kim (US 2003/0166996).
13. The mobile device of claim 5, wherein the context-aware reputation is a multi-dimensional vector (Amis discloses many contexts of magnitude & direction such as direction, video, etc., “Victor Algorithm, utilizes data from the user and user device, such as location coordinates, path and speed of travel, past movement history and patterns, temperature and sounds (i.e. irregular noises) from the user's surroundings, and images and video of the user's surroundings. Furthermore, the Algorithm utilizes third-party data such as crime statistics, traffic patterns (vehicle, aircraft, and human), crime cycles, weather patterns, gang-activity, etc.”, 0040; Tian teaches many contexts of magnitude & direction  “pre-defined context in order to recognize activities and identify different behaviors based on contextual information”, section 1; Fig. 1; sections 3-4.2 but does not refer to the data as multidimensional vectors).
27. (New) The mobile device of claim 1, wherein the biometric sensor is a heart rate monitor (see below).
28. (New) The mobile device of claim 13, wherein the multi-dimensional vector is computed by calculating a plurality of scores along a plurality of axes.
Amis fails to particularly call for the stress/heart monitor (0048) or biometric data to be in the form of multi-dimensional vector data or for the heart monitor sensor to be a heart rate monitor.
Kim teaches multi-dimensional vectors (vectors generated from heart rate data, Fig. 1 and “a biological signal detection unit including a plurality of sensors and electrodes, which is attached to the animal's skin and detects biological signals from skin temperature, an electrocardiogram (ECG), a photoplenthysmogram (PPG), electrodermal activity (EDA), an electromyogram (EMG), and an electrogastrogram (EGG); a feature vector extraction unit which extracts feature vectors from the biological signals detected by the biological signal detection unit, the feature vectors including the mean heart rate of the photoplenthysmogram and its standard deviation, the very low frequency, low frequency, and high frequency components of heart rate variability”, 0017);
It would have been obvious to combine the references at time of filing and they are in the same field of endeavor because Amis discloses heart monitors (“signaling can be activated by sensors specifically tuned to recognize extreme heart arrhythmias, los oxygen saturation, or no pulse. This embodiment requires the device 102 to be equipped with the appropriate body sensors to be coupled to the user”, 0048) and a multi-dimensional vector can indicate heart rate or other biomedical data over time.
Allowable Subject Matter
Claims 6-10 are allowed. 
Claim 22 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID R VINCENT whose telephone number is (571)272-3080.  The examiner can normally be reached on ~Mon-Fri 12-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on 5712703428.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 






/DAVID R VINCENT/Primary Examiner, Art Unit 2123